Scott, Judge,
delivered the opinion of the court.
This was an indictment against the defendant as road overseer, for failing to keep the road district of which he was overseer in repair. The defendant was convicted, and made a motion in arrest of judgment, which being overiuled, he sued out this writ of error. , ' .
This indictment is founded on the act for opening and repairing public roads and highways. (R. O. 1845, p. 960.) *470The 62d section of this act provides that, “ if any road overseer shall wilfully fail or neglect to keep his road in good repair, &c., he shall forfeit and pay the sum of ten dollars.”
The indictment does not charge that the overseer wilfully failed to keep his road in repair. Indictments must pursue the words of the statute on which they are founded. This is a well established principle in our code of criminal procedure.
Judge Ryland concurring,
the judgment will be reversed;
Judge Leonard absent.
Ryland, Judge.
The indictment is insufficient; it does not charge the offence in the words of the statute, nor in words of similar import, nor in words substantially of the same meaning.